DETAILED ACTION
1.	This is a first action on the merits of application 17532628.

2.	Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.1	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation wind energy plant, and the claim also recites in particular an offshore wind energy plant which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3.2	Claim 2, recites the broad recitation shading element is arc-shaped, and the claim also recites in particular an the shading element has at least one circular arc  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3.3	Claim 3, recites the broad recitation spans an arc angle of at least 450, and the claim also recites preferably at least 120, in particular at least 240, in particular between 90 and 1500, in particular in the range between 1100 and 1300; which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
4.	Claim 6 recites the limitation "the monopile" and “the transition piece”.  There is insufficient antecedent basis for this limitation in the claim.
5.	 Regarding claim 7, the phrase "collar like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
6.	Claim 7, recites the broad recitation shading element projects beyond the hollow structural element, and the claim also recites in particular the shading element projects beyond the hollow structural element radially outwardly, in particular in the region of a platform, and/or the shading element is inclined in the direction of the hollow structural element.; which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
7.	Claim 8, recites the broad recitation the shading element is perforated, and the claim also recites in particular slotted and/or round perforated;  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
8.	Claims 9-11 also recites the broad recitations followed by narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
9.	Claim 5 recites “the hollow structural element comprises a monopile and/or a transition piece and/or is a J-tube.”  The J-tube is disclosed as a mutually exclusive alternative to routing the cable through the monopile or transition piece, and therefore while the “or” language of the claim is ok, the “and” language is confusing as it is unclear how the hollow element can be all three at the same time while the J-tube is explicitly disclosed as being an alternative in place of the hollow element being the monopile or transition piece.
9.1	Claims 2-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-4, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3258559 (EP 559 ), and further in view of DE 102014206000 (DE 000).
11.	As per claim 1 and 15, the EP 559 reference discloses a hollow structural element of a wind energy plant comprising:  a cable arrangement 1 extending along the hollow structural element (abstract).  The EP 559 reference fails to disclose a separate shading element is arranged at the hollow structural element at a distance from the cable arrangement, but is concerned with the problem of limiting overheating of the cable.   The DE 000 reference teaches enclosing a power transmission cable in a separate shading element 10 to be well known in the art in order to provide a conduit for cooling liquid to keep the cable cool, thereby improving the ability of the cable to dissipate heat.  It would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed invention, to have modified EP 559 to include the use of a separate shading element, as taught by DE 000, in order to improve the ability of the cable to dissipate heat.  Note that the enclosure conduit 10 of DE 000 can reasonably be interpreted as a shading element, as it encloses the cable element and thereby prevents direct radiant sunlight from hitting the cable.  The shading element 10 is spaced from cable arrangement  2 by the intermediate cooling liquid (see abstract). 
12. 	As per claim 2, EP 559 discloses the aforementioned limitations of claim 1, it does not disclose the shading element is arc-shaped, wherein the shading element has a curvature, in particular that the shading element has at least one circular arc or - the shading element is straight or - the shading element is formed from at least two straight sections running at an angle to one another, wherein the angle between the straight sections encompasses the hollow structural element. DE 000 discloses the shading element is 10 is arced shaped in fig. 1, thus it would have been obvious for one of ordinary skill in the art to have combined the disclosures to use said design to provide shade to the cable by encapsulating it. 
13.	As per claim 3, EP 559 discloses the aforementioned limitations of claim 1, it does not disclose the shading element is arranged along an arc section around the hollow structural element. DE 000 discloses this limitation in fig. 1, the range portion is indefinite. Thus it would have been obvious for one of ordinary skill in the art to have combined the disclosures to use said design to provide shade to the cable by encapsulating it. 
14.	As per claim 4, EP 559 discloses the aforementioned limitations of claim 1, it does not disclose the shading element is arranged at an outer lateral surface of the hollow structural element, DE 000 discloses this in fig. 1. Thus it would have been obvious for one of ordinary skill in the art to have combined the disclosures to use said design to provide shade to a cable.
15.	As per claim 12, EP 559 discloses the aforementioned limitations of claim 1, it does not disclose the cable arrangement is guided within the hollow structural element and/or between the hollow structural element and the shading element. DE 000 discloses in fig. 1 (encircled cut out) the cable arrangement is guided within the hollow structural element, thus it would have been obvious for one of ordinary skill in the art to have combined the disclosures to use said design to keep the wires from breaking.
16.	As per claim 13, EP 559 discloses the aforementioned limitations of claim 1, it does not disclose the shading element is formed from a metal sheet. DE 000 discloses the shading element is made of cable sheet wrapped around the structure, while its silent on the material make up it is seen as a mere design choice of suitable substances since one of ordinary skill in the art would use metal because of its strength and bending resistance. Thus it would be obvious to one of ordinary skill in the art to have combined the disclosures to attain the above said design.
17.	As per claim 14, EP 559 discloses the hollow structural element is tubular. See fig. 1
Allowable Subject Matter
18.	Claim 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note the claims are confusing and may not be allowable once the 112 issues are corrected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617